   Case 3:19-mj-00100-DJN Document 1 Filed 07/24/19 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division



UNITED STATES OF AMERICA
                                                    )
        V.

                                                            Criminal No. 3:19mj 100
WILLIE J. BUTLER,III,

               Defendant.


                                CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:

        1.     The defendant, WILLIE J. BUTLER,III, was on Himter Holmes McGuire

Veterans Administration Medical Center, Richmond, Virginia, in the Eastern District of Virginia.

       2.      Hunter Holmes McGuire Veterans Administration Medical Center is property

administered by the Department of Veterans Affairs and is within the special territorial

jurisdiction ofthe United States and this Court.

                                         COUNT ONE
                                     (Citation No. 7703230)

       On or about February 18,2019,in the Eastern District of Virginia at Hunter Holmes

McGuire Veterans Administration Medical Center, Richmond, Virginia, property administered

by the Department of Veterans Affairs, being within the jurisdiction ofthis Court and within the

special territorial jurisdiction ofthe United States,the defendant, WILLIE J. BUTLER,III,

knowingly and without authorization introduced onto Veterans Administration-controlled
   Case 3:19-mj-00100-DJN Document 1 Filed 07/24/19 Page 2 of 2 PageID# 2




property a controlled substance,to wit, cocaine, a Schedule II controlled substance.

        (In violation of Title 38, Code of Federal Regulations, Section 1.218(b)(18)).

                                         COUNT TWO
                                     (Citation No. 7703229)

        On or about February 18,2019,in the Eastern District of Virginia at Hunter Holmes

McGuire Veterans Administration Medical Center, Richmond, Virginia, property administered

by the Department of Veterans Affairs, being within the jurisdiction ofthis Court and within the

special territorial jurisdiction ofthe United States, the defendant, WILLIE J. BUTLER,III,

engaged in disorderly conduct which created loud, boisterous, and unusual noise, obstructed the

normal use ofcorridors, and tended to impede or prevent the normal service or operation ofthat

facility.

        (In violation of Title 38, Code ofFederal Regulations, Section 1.218(a)(5),(b)(ll)).


                                                     G.ZACHARY TERWILLIGER




                                              By:
                                                     Kenneth R. Simon, Jr.
                                                     Assistant United States Attorney
